13-2752
     Song v. Yao Bros. Group LP, et al.

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 20th day of June, two thousand fourteen.
 5
 6       PRESENT: DENNIS JACOBS,
 7                CHESTER J. STRAUB,
 8                REENA RAGGI,
 9                              Circuit Judges.
10
11       - - - - - - - - - - - - - - - - - - - -X
12       Jinghong Song,
13                Plaintiff-Appellant,
14
15                    -v.-                                               13-2752-cv
16
17       Yao Bros. Group LP, Chengwan Yao,
18                Defendants-Appellees.*
19       - - - - - - - - - - - - - - - - - - - -X
20
21       FOR APPELLANT:                        KEVIN K. TUNG, Kevin Kerveng
22                                             Tung, P.C., Flushing, New York.
23



                *
               The Clerk of Court is directed to amend the caption
         to conform with the above.

                                                  1
 1   FOR APPELLEE:               RICHARD E. HERSHENSON, New York,
 2                               New York.
 3
 4        Appeal from a judgment of the United States District
 5   Court for the Southern District of New York (Eaton, J.**).
 6
 7        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
 8   AND DECREED that the judgment of the district court be
 9   AFFIRMED.
10
11         Jinghong Song appeals from a judgment of the United
12   States District Court for the Southern District of New York
13   (Eaton, J.), finding in favor of defendants Yao Bros. Group
14   LP and Chengwan Yao on all three of Song’s claims. Song
15   suffered losses on investments managed by Yao, and alleged
16   that (i) Yao failed to disclose to Song that he traded
17   futures and options without properly registering with
18   regulatory authorities, (ii) Yao misrepresented the risks of
19   futures trading to Song, and (iii) Yao breached his duty of
20   care as Song’s agent by failing to report account activity
21   to Song and by failing to manage the investments properly.
22   Song challenges only the portion of the decision finding Yao
23   not liable for breach of fiduciary duty and negligence.
24
25        “Following a civil bench trial, we review a district
26   court’s findings of fact for clear error, and its
27   conclusions of law de novo; resolutions of mixed questions
28   of fact and law are reviewed de novo to the extent that the
29   alleged error is based on the misunderstanding of a legal
30   standard, and for clear error to the extent that the alleged
31   error is based on a factual determination.” Diebold Found.,
32   Inc. v. Comm’r, 736 F.3d 172, 182 (2d Cir. 2013). Upon
33   review of the record and the thorough Findings of Fact &
34   Conclusions of Law issued by the district court, we find no
35   clear error in the district court’s factual findings, and
36   agree with the district court’s legal conclusions.
37
38
39
40
41
42
43



         **
            Judge Richard K. Eaton of the United States Court of
     International Trade, sitting by designation.

                                   2
1        We have considered all of Song’s arguments and find
2   them to be without merit. Accordingly, we AFFIRM the
3   judgment of the district court.
4
5                              FOR THE COURT:
6                              CATHERINE O’HAGAN WOLFE, CLERK
7
8
9




                                 3